Title: To James Madison from Sylvanus Bourne, 25 July 1802
From: Bourne, Sylvanus
To: Madison, James


					
						Sir
						Amsterdam July 25 1802
					
					This will serve to inclose the two latest Leyden Gazettes & to confirm my decision of 

embarking in course of 10 days for the U States with Mrs B as the most probable means under God of 

restoring her health (bodily & mental).
					Craving the kind indulgence of Govt. for my absence I shall endeavour to make it as short as 

possible while in the interim I have made every proper arrangment for the affairs of the Consulate.  

With the greatest Respect & Esteem I am yr Ob Servt.
					
						S Bourne
					
					
						My house here will continue send you the L.G.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
